DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/27/2021 has been entered.
Claims 19-38 are pending. Claims 19-38 are rejected.
	
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States 

Claims 19, 21, 24, 26-28, 30, 31, 33, 34, 36, and 37 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Teoh et al. (US 2004/0003044 A1).
	Regarding claim 19:
Teoh discloses a system for producing a plurality of packet source signal packets, the system comprising:  
one or more input ports for receiving one or more input signals (Para [0031], “media input resources(e.g., microphone, video source, etc.) of a host computing appliance”); 
one or more input signal processors for processing at least one of the one or more input signals to provide a corresponding one or more processed signals (Para [0031], “media capture and playback module 218 processes captured media content in accordance with any of a plurality of compressor/decompressor (CODEC) formats, e.g., the MP3 format introduced above”); 
an input processor memory system for buffering the corresponding one or more processed signals as buffered signals (Para [0031], “the raw media content is received into buffers, selectively accessed by media capture and playback module 218 for processing, before promoting the processed content to transmit buffer 220”), wherein each of the buffered signals is assigned a unique global identification code (Para [0042], “According to one implementation, introduced above, each source (talker) participant is uniquely denoted by a source identifier (SID) … Alternatively, MSM 200 establishes a receives buffer associated with a source identified upon receiving the first packet of content from the source”) and at least some of the buffered signals are designated as packet source signals (Para [0035], “The media payload is the processed media content pulled from the transmit buffer 220”);
one or more output stages for retrieving one or more of the packet source signals from the input processor memory system and for each packet source signal, producing a corresponding one or 
Regarding claim 21:
Teoh further disclose the one or more input signal processors comprise one or more data compression elements for providing a compressed version of the one or more input signals as one or more processed signals (Para [0031]).
Regarding claim 24:
Teoh further discloses wherein the one or more input signals comprises one or more video
signals (Para [0031]). 
Regarding claim 26:
Teoh further discloses wherein the one or more output stages are further configured to transmit the plurality of packet source signal packets on a network using the unique global identification code (Para [0044], “datagram 400 is depicted comprising one or more fields… a source (or, talker) identifier field 406”).
Regarding claim 27:
Teoh further disclose one or more A/D converters coupled between one or more of the input ports and the input processor memory system (Para [0031], “media capture and playback module 218 interfaces with media input … to receive raw media content (e.g., pulse code modulated audio content)”).

.

Claim Rejections - 35 USC § 103
Claims 20, 22, 23, 29, and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Teoh in view of Gryskiewicz (US 6,937,291).
Regarding claims 20, 29, and 35:
Teoh does not disclose wherein the one or more input signal processors comprise one or more video scalers for providing a scaled version of the one or more input signals as one or more processed signals.
Gryskiewicz teaches a video scaler for providing a scaled version of input signals (Column 1, Lines 5-17).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Teoh in view of Gryskiewicz to include the feature that the one or more input signal processors comprise one or more video scalers for providing a scaled version of the one or more input signals as one or more processed signals in order to enable resizing of video signals and to avoid aliasing artifacts.
Regarding claim 22:
Teoh does not disclose the one or more data compression elements comprise one or more horizontal line filters.
Gryskiewicz teaches a data compression element comprise a horizontal line filter (Fig. 1, 26).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Teoh in view of Gryskiewicz to include the feature that the one or more data 
Regarding claim 23:
Teoh does not dislcose the one or more data compression elements include one or more vertical line filters. 
Gryskiewicz teaches a data compression element comprise a vertical line filter (Fig. 1, 36).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Teoh in view of Gryskiewicz to include the feature that the one or more data compression elements include one or more vertical line filters in order to enable resizing of video signals and to avoid aliasing artifacts. 

Claims 25, 32, and 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Teoh.
	Regarding claims 25, 32, and 38:
Teoh further disclose wherein the one or more input signals comprises one input signal (Para [0031], “media input resources (e.g., microphone, video source, etc.)”).
Teoh does not disclose the one or more processed signals comprises four processed signals.  However, Teoh describes media capture and playback module 218 processes captures media content in accordance with any of a plurality of compressor/decompressor (CODEC) formats (Para [0031]).  
Since Applicant’s disclosure has not disclosed that having one or more processed signals comprising four processed signals solves any stated problem or is for any particular purpose, it would have been obvious matter of design choice to have one or more processed signals comprising four processed signals in the system of Teoh in order to allow the system to receive and process input signals from at least four media input sources.

Response to Arguments
Applicant’s arguments with respect to claims 19-38 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the arguments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO HUI A ZHU whose telephone number is (571)270-1086.  The examiner can normally be reached on Mon-Fri 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BO HUI A. ZHU
Examiner
Art Unit 2465



/BO HUI A ZHU/Primary Examiner, Art Unit 2465